Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 9 October 1772
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Ami
Paris ce 9e. 8br. 1772
J’arrive de la campagne ou j’ai passé deux jours, et j’ai enfin trouvé a mon arrivée le manuscrit de la traduction de vos oeuvres par M. Lesqui (le premontré) qu’il avoit depuis si longtems egarée, et pour quoi je l’avois beaucoup harcelé surtout depuis une quinzaine de jours. En consequence, vous pouvez compter que je vais dès aujourd’huy me mettre à l’ouvrage, et ne le quitterai point que je ne l’aye terminé autant bien que je le pourrai faire, soit que je puisse tirer plus ou moins de parti de ce qui est fait, soit qu’il me faille recommencer tout à neuf. J’ai pris à cette intention un jeune homme pour ecrire sous ma dictée, afin d’accelerer d’autant; et je vous ferai passer ma besogne lettre à lettre, à mesure que j’avancerai.
Il me paroit que vous avez eprouvé beaucoup plus de difficultés qu’il n’etoit naturel de prevoir pour faire imprimer avec exactitude mon petit Code en françois a Londres, et moi de mon côté j’ai decouvert qu’il m’auroit eté plus facile que [je] ne l’esperois de le faire imprimer en france, clandestinement à la verité, mais qu’importe? Si donc les memes difficultés subsistent chez vous, je vous supplie de me renvoyer mon manuscrit par la Ie. occasion (car je n’en ai point conservé de copie) et on me le fera imprimer secretement à Paris.
J’ai l’honneur de vous envoyer cyjoint le nouveau volume des Ephemerides du Citoyen, qui est appellé le 3e. de la 6e. année, parceque les auteurs se sont trop laissé arrierer pour ne pas rougir d’intituler volume de mars celui qu’ils donnent a la fin de 7bre ou au commencement d’octobre; quoique ce retard ne vienne pas de leur faute, mais plustôt des tracasseries qu’ils ont eprouvées de notre gouvernement peu commode à son ordinaire.
Melle. Biheron s’est non seulement occupée de la commission de Madame Stevenson, mais ell’a consulté sur cela les persones les plus au fait et du meilleur goût; ainsi j’espere que la commission sera bien faite quoiqu’en s’ecartant un peu des termes de la commettante; Melle. Biheron est pourtant bien aise de l’en prevenir. Elle me charge de vous assurer de ses civilités, et de toute la reconnoissance qu’elle conservera toujours de vos bontés.
Ma femme, qui me detourne souvent de toute autre sorte de travail que je voudrois entreprendre, est, et sera toujours la Iere. à m’aiguilloner à celui qui peut vous faire plaisir, et contribuer a repandre votre gloire. Elle me charge de vous faire mille amitiés pour elle. J’ai l’honneur d’etre avec un inviolable attachement Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
Mes respectueux complimens a M. Pringle
